United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
SECURITY AGENCY, Fort Meade, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Darnell Lynn, for the appellant
Office of Solicitor, for the Director

Docket No. 09-1066
Issued: February 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 17, 2009 appellant, through her representative, filed a timely appeal from a
June 5, 2008 merit decision of the Office of Workers’ Compensation Programs finding that she
did not establish a recurrence of disability. She also appeals August 19 and November 26, 2008
nonmerit decisions denying her requests for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she sustained a recurrence of
disability on January 2, 2006 causally related to her August 6, 1998 work injury; (2) whether the
Office, in its August 19, 2008 decision, properly denied her request for further merit review of
her claim under 5 U.S.C. § 8128; and (3) whether the Office, in its November 26, 2008 decision,
properly denied reopening her case for further merit review under section 8128.

FACTUAL HISTORY
On August 12, 1998 appellant, then a 43-year-old system administrator, filed a claim for
an injury occurring on August 6, 1998 in the performance of duty. The Office accepted her
claim for back strain and herniated lumbar discs. Appellant underwent a lumbar laminectomy at
L4-5. She returned to work with restrictions after sustaining intermittent periods of disability.
On September 6, 2005 Dr. Pavan Sawhney, a neurologist, found that appellant could
perform sedentary work walking and standing less than 10 percent of the time.1 He noted that
due to pain she occasionally arrived at work “somewhat later than her expected time, but then
she will put in the whole day of work…. If she is late a few days it is genuine, it is because of
her back.”
On October 7, 2005 the employing establishment notified appellant of her proposed
removal for failing to act in a professional manner, failing to be respectful towards management
and failing to follow instructions. The notice indicated that on February 18, 2005 she disrupted a
meeting of her supervisor and did not report to work at her scheduled time. The notice also
described prior instances of misconduct. The employing establishment removed her from
employment due to misconduct effective December 30, 2005.
On December 9, 2005 appellant filed a claim requesting compensation for disability
beginning January 2, 2006. On January 25, 2006 the Office noted that she was working with
restrictions when she was removed from employment for misconduct. It requested that appellant
submit any evidence showing that the employing establishment could not accommodate her work
restrictions.
In a statement dated January 30, 2006, appellant asserted that the employing
establishment terminated her due to her work injury. She advised that she had filed a complaint
with the Equal Employment Opportunity Commission (EEOC). Appellant described in detail
her disagreement with the specific instances of misconduct cited by the employing establishment
in its notification of proposed termination. She noted that the employing establishment
terminated her after she filed for disability retirement. Appellant submitted evidence relevant to
her EEOC complaint.
In a progress report dated March 17, 2006, Dr. Sawhney noted that appellant had retired
from the employing establishment.2 He diagnosed intermittent chronic radiculopathy.
By decision dated June 29, 2006, the Office denied appellant’s claim for compensation
beginning January 2, 2006. It found that she was terminated for cause rather than an inability by
the employing establishment to accommodate her restrictions. On July 3, 2006 appellant
requested a telephone hearing.
1

A supervisory assessment form of appellant’s job indicated that it was sedentary and required sitting 90 percent
of the time, standing 5 percent of the time and walking 5 percent of the time.
2

On September 26, 2006 Dr. Sawhney diagnosed degenerative osteoarthritis of the lumbosacral spine postsurgery
with recurrent sciatica. He noted that she was not working.

2

At the hearing, held on November 7, 2006, appellant related that she initially injured her
back in 1998. She asserted that the employing establishment charged her with misconduct for
failing to report on time. Appellant maintained that she required a later start time because of her
work injury.
By decision dated January 9, 2007, the hearing representative affirmed the June 9, 2006
decision. She found that there was no evidence showing that appellant’s medical restrictions
required her to have a later time to arrive at work.
On April 15, 2007 appellant requested reconsideration. She submitted a prehearing
statement submitted to the EEOC. Appellant also submitted progress reports dated March
through August 2007 from Dr. Sawhney.
By decision dated September 19, 2007, the Office denied modification of its June 9, 2007
decision. On September 23, 2007 appellant requested reconsideration. She described her pain
and difficulty performing activities. Appellant also alleged that her supervisor perjured himself
in claiming that she was absent without leave instead of acknowledging her schedule
accommodation. She submitted electronic mail messages from 2003 discussing her scheduled
work hours.
In a report dated October 12, 2007, Dr. N. Christopher Urban, a Board-certified
orthopedic surgeon, discussed appellant’s 1998 work injury and June 2000 lumbar
decompression. He noted her complaints of increased pain in her back and legs since
March 2007. Dr. Urban diagnosed postlaminectomy syndrome, bilateral radiculopathy greater
on the right and mild foraminal narrowing at L3-4 and L4-5. He recommended physical therapy.
By decision dated December 12, 2007, the Office denied modification of its
September 19, 2007 decision. It determined that appellant did not establish that the employing
establishment terminated her due to her work injury and further found that the medical evidence
submitted did not address whether she sustained a recurrence of disability.
On March 8, 2008 appellant requested reconsideration. In an order dated March 4, 2008,
a circuit court judge reversed a decision by the State Board of Appeals of Licensing and
Regulation for the Department of Labor. The judge found that the Board of Appeals did not
have jurisdiction to consider the appeal because the employing establishment’s appeal of a lower
decision was not timely filed and as the record did not support a finding that appellant was
terminated for gross misconduct under state law. The judge determined that her actions on
February 18, 2005 did not constitute gross misconduct under state law either alone or considered
with prior disciplinary actions. Appellant also submitted December 4, 2007 and March 4, 2008
progress reports from Dr. Sawhney, who diagnosed chronic lumbosacral pain from L4-5 surgery
and osteophytes and scar tissue at L4-5 resulting in pain along the sciatic nerve. In
December 14, 2007 and March 14, 2008 progress reports, Dr. Urban diagnosed L4-5
spondylolisthesis and L3 through L5 severe spinal stenosis. In a December 17, 2007 report,
Dr. Zvezdomir Zamfirov, a Board-certified physiatrist, discussed his treatment of appellant with
epidural injections.3
3

On November 28, 2007 Dr. Zamfirov treated appellant with an epidural injection.

3

By decision dated June 5, 2008, the Office denied modification of its December 12, 2007
decision. On July 22, 2008 appellant again requested reconsideration. She argued that the
medical evidence from Dr. Urban, Dr. Sawhney and Dr. Zamfirov established that she was
disabled after December 30, 2005 due to her work injury. Appellant also asserted that she
submitted evidence showing that she applied for disability retirement because the employing
establishment did not accommodate her work restrictions prior to her termination from work.
She argued that the March 4, 2008 state circuit court decision showed that she was not
terminated for misconduct. Appellant noted that she received her notice of proposed termination
from employment while applying for disability retirement.
In a report dated July 16, 2008, Dr. Urban noted appellant’s history of a work injury in
1998 and surgery in June 2000. He diagnosed postlaminectomy syndrome with bilateral
radiculopathy. Dr. Urban stated, “It does appear that [appellant’s] continued ongoing pain is
related to the work injury that she had back in 1998.”
By decision dated August 19, 2008, the Office denied appellant’s request to reopen her
case for further merit review. It found that Dr. Urban’s report was not relevant to the issue of
whether appellant sustained a recurrence of disability and that the arguments she raised were
substantially similar to those previously considered.
On August 22, 2008 appellant requested reconsideration. She argued that Dr. Urban’s
report established that she was totally disabled after December 30, 2005. Appellant resubmitted
his July 16, 2008 report. She also submitted a progress report dated September 3, 2008 from
Dr. Sawhney, who diagnosed chronic lumbosacral pain at L4-5 and sciatic nerve pain from
osteophytes and scar tissue at L4-5.
By decision dated November 26, 2008, the Office denied appellant’s request for
reconsideration as the evidence submitted was insufficient to warrant reopening her case under
section 8128 for further review of the merits.
On appeal, appellant, through her representative, contends that the March 4, 2008 finding
by the circuit court judge established that she was not terminated due to conduct. She also
argued that Dr. Urban’s June 5, 2008 report established that she was disabled due to her work
injury.4
LEGAL PRECEDENT -- ISSUE 1
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the

4

It appears that appellant is referring to Dr. Urban’s July 16, 2008 report.

4

employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.5
Office regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition,
which had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.6 This term also means an inability to
work that takes place when a light-duty assignment made specifically to accommodate an
employee’s physical limitations due to his or her work-related injury or illness is withdrawn,
(except when such withdrawal occurs for reasons of misconduct, nonperformance of job duties
or a reduction-in-force) or when the physical requirements of such an assignment are altered so
that they exceed his or her established physical limitations.7
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained back strain and herniated lumbar discs due
to an August 6, 1998 work injury. She returned to work with restrictions to a sedentary position.
The employing establishment terminated appellant for employment effective December 30, 2005
and she filed a claim for compensation beginning January 2, 2006.
Appellant related that the employing establishment dismissed her on December 30, 2005
due to her work-related condition. The notice of termination, however, indicates that the
employing establishment terminated her for failing to act professionally, failing to be respectful
to management and failing to follow instructions. The notice indicated that on February 18,
2005 appellant disrupted a meeting of her supervisor and did not report to work at her scheduled
time. Section 10.5(x) of the Office’s regulations specifically provides that the withdrawal of a
light-duty assignment for reasons of misconduct or nonperformance of job duties does not
constitute a recurrence of disability.8 While the employing establishment effectively withdrew
appellant’s limited-duty assignment, under the circumstances of this case, it does not establish a
recurrence of disability. She maintained that she was terminated because she did not report to
work on time. Appellant alleged that she needed a later start time because of her work injury and
that her supervisor had agreed to a change in hours. The medical evidence, however, does not
show that she had restrictions in work hours. On September 6, 2005 Dr. Sawhney noted that
appellant may occasionally arrive at work later due to pain but did provide any restrictions on
work hours.
Appellant also submitted a finding by a circuit court judge that her actions on
February 18, 2005 did not constitute gross misconduct under state law. This finding, however,
does not establish under the Federal Employees’ Compensation Act that the employing
establishment terminated her due to her disability. The judge found that under state law
5

Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

6

20 C.F.R. § 10.5(x).

7

Id.

8

Id.

5

appellant did not commit gross misconduct on February 18, 2005. It is well established that
decisions by other federal agencies or governmental bodies are not dispositive to issues raised
under the Act. Decisions made by such tribunals are pursuant to different statutes which have
varying standards for establishing disability and eligibility for benefits.9
Appellant also maintained that the medical evidence established that she was unable to
perform her limited-duty employment beginning December 2005. She may establish a
recurrence of disability by demonstrating a change in the nature and extent of her injury-related
condition such that she was unable to perform her work duties.10 The record contains numerous
progress reports from Dr. Sawhney as well as reports from Dr. Urban and Dr. Zamfirov. None
of these physicians, however, addressed the relevant issue of whether appellant was disabled
from performing her modified duties beginning January 2, 2006 due to her accepted employment
injury. Dr. Sawhney diagnosed chronic pain after surgery at L4-5 and osteophytes and scar
tissue causing pain along the sciatic nerve. He provided treatment recommendations. Dr. Urban
diagnosed L4-5 spondylolisthesis and severe spinal stenosis at L3 through L5. He recommended
physical therapy and epidurals. Dr. Zamfirov discussed his treatment of appellant with epidurals.
The record is devoid of any medical evidence supported by medical rationale supporting that
appellant was unable to perform her duties subsequent to her termination from employment. The
issue of whether an employee has disability from performing a modified position is primarily a
medical question and must be resolved by probative medical evidence.11 Appellant failed to
submit such evidence and consequently, has failed to meet her burden of proof.
On appeal, appellant argues that Dr. Urban’s report establishes that she was disabled
from work. She also maintains that the March 4, 2008 circuit court judge’s finding shows that
the employing establishment did not terminate her for cause. As discussed, however, neither the
medical evidence nor the circuit court decision are sufficient to establish a recurrence of
disability under the Act.
LEGAL PRECEDENT -- ISSUES 2 & 3
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) submit relevant and pertinent new evidence not
previously considered by the Office.13 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
12

9

Andrew Fullman, 57 ECAB 574 (2006); Dianna L. Smith, 56 ECAB 524 (2005).

10

See Bryant F. Blackmom, 56 ECAB 752 (2005).

11

Cecelia M. Corley, 56 ECAB 662 (2005).

12

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
13

20 C.F.R. § 10.606(b)(2).

6

within one year of the date of that decision.14 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review on the merits.15
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.16 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.17 While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.18
ANALYSIS -- ISSUE 2
The Office found that appellant failed to establish a recurrence of disability beginning
January 2, 2006 as the employing establishment terminated her for cause and as the medical
evidence did not establish that she was unable to perform her work duties. Appellant requested
reconsideration on July 22, 2008. She argued that the medical evidence from Dr. Urban,
Dr. Sawhney and Dr. Zamfirov was sufficient to establish that she was disabled after
December 30, 2005, the date that she was terminated for cause, due to her employment injury.
The reports from these physicians, however, do not address the relevant issue of whether she
sustained a recurrence of disability and thus are insufficient to warrant reopening the claim for
merit review. Evidence that does not address the particular issue involved does not warrant
reopening a case for merit review.19 Further, the Office previously considered and weighed the
reports from these physicians. Evidence which repeats or duplicates evidence already in the case
record has no evidentiary value and does not constitute a basis for reopening a case.20
In his July 16, 2008 report, Dr. Urban discussed appellant’s 1998 employment injury and
subsequent surgery. He diagnosed postlaminectomy syndrome with radiculopathy of the
bilateral extremities. Dr. Urban found that appellant’s continued pain was related to her 1998
work injury. He did not, however, address the relevant issue of whether she was disabled from
her work duties beginning January 2, 2006 and thus his report is insufficient to warrant
reopening her claim for further merit review.21
14

Id. at § 10.607(a).

15

Id. at § 10.608(b).

16

Arlesa Gibbs, 53 ECAB 204 (2001); James E. Norris, 52 ECAB 93 (2000).

17

Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB 180 (2000).

18

Vincent Holmes, 53 ECAB 468 (2002); Robert P. Mitchell, 52 ECAB 116 (2000).

19

Freddie Mosley, 54 ECAB 255 (2002).

20

Richard Yadron, 57 ECAB 207 (2005).

21

E.M., 60 ECAB ___ (Docket No. 09-39, issued March 3, 2009); C.N., 60 ECAB ___ (Docket No. 08-1569,
issued December 9, 2008).

7

Appellant contended that she requested disability retirement due to her work injury prior
to her termination for cause. This argument is not relevant to the issue of whether she sustained
a recurrence of disability either because the employing establishment withdrew her limited duty
or because she was unable to perform the duties of her position. As discussed, evidence or
argument that does not address the particular issue involved does not constitute a basis for
reopening a case.22
Appellant also maintained that the March 4, 2008 circuit court decision established that
she was not terminated for misconduct. The Office, however, previously considered this
argument. As discussed, an argument that repeats that previously of record has no evidentiary
value.23 Consequently, the Office, in its August 19, 2008 decision, properly denied reopening
her case for further merit review.
ANALYSIS -- ISSUE 3
Appellant again requested reconsideration on August 22, 2008. She contended that
Dr. Urban’s July 16, 2008 report established that she was totally disabled subsequent to
December 30, 2005. Appellant resubmitted Dr. Urban’s July 16, 2008 report. She also again
argued that the March 4, 2008 circuit court judge ruling showed that she was not terminated due
to misconduct. The Office, however, already considered this evidence and her arguments and
thus appellant has not established that her case should be reopened for further merit review.24
Appellant further submitted September 3, 2008 progress report from Dr. Sawhney;
however, he did not address relevant issue of whether she was disabled for work beginning
January 2, 2006; thus his opinion is not pertinent to the issue at hand.25
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or submit new
and relevant evidence not previously considered. As she did not meet any of the necessary
regulatory requirements, she is not entitled to further merit review.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability on January 2, 2006 causally related to her August 6, 1998 work injury. The Board
further finds that the Office, in its August 19 and November 26, 2008 decisions, properly denied
her request for further merit review of her claim under 5 U.S.C. § 8128.

22

A.L., 60 ECAB ___ (Docket NO. 08-1730, issued March 16, 2009).

23

Id.

24

Candace A. Karkoff, 56 ECAB 622 (2005); Brent A. Barnes, 56 ECAB 336 (2005).

25

Betty A. Butler, 56 ECAB 545 (2005).

8

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 26, August 19 and June 5, 2008 are affirmed.
Issued: February 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

